Case 3:17-cv-00501-DMS-NLS Document 224 Filed 05/27/21 PageID.5767 Page 1 of 7




  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10   WHITEWATER WEST INDUSTRIES,                  Case No. 17-cv-00501 DMS (NLS)
      LTD., a Canadian corporation,
 11                                                ORDER GRANTING IN PART AND
                   Plaintiff,                      DENYING IN PART DEFENDANTS’
 12                                                MOTION FOR FEES AND
            vs.                                    RELATED NONTAXABLE
 13                                                EXPENSES UNDER FRCP 54(D)(2)
      RICHARD ALLESHOUSE, an
 14   individual, YONG YEH, an individual,
      and PACIFIC SURF DESIGNS, INC., a
 15   Delaware corporation,
 16                Defendants.
 17
 18
 19         This case comes before the Court on Defendants Pacific Surf Designs, Inc.,
 20   Richard Alleshouse and Yong Yeh’s motion for fees and related nontaxable
 21   expenses under Federal Rule of Civil Procedure 54(d)(2). Plaintiff Whitewater West
 22   Industries, Ltd. filed an opposition to the motion, and Defendants filed a reply.
 23         The substantive basis for Defendants’ motion for fees and expenses is the
 24   Employment Agreement between Plaintiff and Defendant Alleshouse.                         That
 25   Agreement states:
 26
            If any legal action or other proceeding, including any bankruptcy
 27         proceeding, is brought for the enforcement of the Agreement, or because
 28         of an alleged dispute, breach, default, or misrepresentation in connection

                                               –1–                     17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 224 Filed 05/27/21 PageID.5768 Page 2 of 7




            with any of the provisions of this Agreement, the successful or prevailing
  1
            party shall be entitled to recover reasonable attorneys’ fees and other
  2         costs incurred in that action or proceeding, in addition to any other relief
  3         to which it or they may be entitled.

  4   (Decl. of Manuel de la Cerra in Supp. of Mot., Ex. A-1 ¶9.) Plaintiff does not dispute
  5   that Defendants are the prevailing parties under the Agreement and therefore entitled
  6   to fees. However, Plaintiff does dispute whether Defendants are entitled to all of the
  7   fees and expenses requested.
  8         The fees and expenses requested fall into the following categories: (1)
  9   attorneys’ fees in the amount of $1,227,630.12, (2) travel expenses in the amount of
 10   $21,840.26, (3) copy costs, trial technology and support in the amount of
 11   $36,848.13, (4) eDiscovery expenses in the amount of $50,687.14, (5) court reporter
 12   fees in the amount of $3,142.40, (6) fees paid to Plaintiff’s expert witnesses in the
 13   amount of $5,725.00, (7) courier costs in the amount of $650.95, (8) video deposition
 14   costs in the amount of $7,600.90, and (9) rebuttal expert witness fees in the amount
 15   of $224,642.86. Plaintiff responds that Defendants’ fees should be limited to the
 16   breach of contract and declaratory relief claims only, and that Defendants’ request
 17   for expenses should be limited by California Civil Procedure Code § 1033.5.
 18         The Court rejects Plaintiff’s first argument that Defendants’ fees should be
 19   limited to the breach of contract and declaratory relief claims only. As Defendants
 20   point out, Plaintiff took the contrary position in its motion for fees following the
 21   bench trial in this case. (See ECF No. 168 at 4-5) (arguing the fee provision in the
 22   Employment Agreement covered all of Plaintiff’s claims). Having staked that
 23   position in support of its own motion for fees, Plaintiff cannot argue now that
 24   Defendants’ fees should be so limited. Other than this argument, Plaintiff does not
 25   object that the amount of fees requested is unreasonable. Accordingly, the Court
 26   grants Defendants’ request for fees in the amount of $1,200,302.12.1
 27
 28   1
        Defendants requested fees in the amount of $1,206,412.12. The Court declines to
      include $6,110.00 in additional fees charged by Defendants’ former counsel Charanjit
                                               –2–                      17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 224 Filed 05/27/21 PageID.5769 Page 3 of 7




  1         Turning to Defendants’ expenses, the parties appear to agree that California
  2   Code of Civil Procedure § 1033.5 governs which expenses are recoverable. As set
  3   out above, the first category of requested expenses here are travel expenses in the
  4   amount of $21,840.26.        Those expenses cover transportation to and from
  5   depositions, court hearings and meetings, and food and lodging as necessary.
  6   California Civil Procedure Code § 1033.5(a)(3)(C) allows for recovery of travel
  7   expenses to attend depositions, therefore the Court grants Defendants’ request to
  8   recover those expenses. Expenses to attend court hearings are not specifically
  9   provided for in section 1033.5, but given Plaintiff’s failure to object to those
 10   expenses and Defendants’ submission, the Court finds those expenses were
 11   “reasonably necessary to the conduct of the litigation,” Cal. Civ. P. Code §
 12   1033.5(c)(2), and exercises its discretion to award those expenses, as well. See Cal.
 13   Civ. P. Code § 1033.5(c)(4) (“Items not mentioned in this section and items assessed
 14   upon application may be allowed or denied in the court's discretion.”) The Court
 15   declines to allow Defendants to recover the other expenses in this category, however.
 16   Those expenses include travel costs for matters other than depositions and court
 17   hearings, (see, e.g., Decl. of Charanjit Brahma in Supp. of Mot. (“Brahma Decl.”),
 18   Ex. B2 at 70) (travel to meet with Mr. de la Cerra), travel expenses for the client,
 19   (see, e.g., id. at 228) (airfare for Mr. Yeh), and expenses that appear to be related to
 20   another matter. (Id. at 97, 110) (listing allocation for Flowrider v. Pacific Surf).
 21   With those exceptions, the Court awards expenses in this category in the amount of
 22   $18,135.67.
 23         The next category of expenses is for copy costs and trial technology and
 24   support. Defendants request $36,848.13 for these expenses. Plaintiff does not
 25   specifically object to this request. The Court has reviewed the evidence submitted,
 26
 27
 28   Brahma because those fees were incurred prior to the filing of Defendants’ motion,
      but not submitted until the reply brief.
                                                –3–                      17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 224 Filed 05/27/21 PageID.5770 Page 4 of 7




  1   and finds these expenses are recoverable under California Code of Civil Procedure
  2   § 1033.5(a)(13). Accordingly, the Court awards these expenses.
  3         Next, Defendants request expenses for eDiscovery in the amount of
  4   $50,687.14. Plaintiff argues Defendants have not met their burden to show these
  5   expenses are recoverable, and thus the Court should deny this request.
  6         Defendants concede section 1033.5 does not specifically provide for the
  7   recovery of expenses related to eDiscovery. Accordingly, Defendants bear the
  8   burden to show these expenses “were reasonable and necessary.” Foothill-De Anza
  9   Cmty. Coll. Dist. v. Emerich, 158 Cal. App. 4th 11, 29 (2007) (citing Nelson v.
 10   Anderson, 72 Cal. App. 4th 111, 132 (1999)). To meet this burden, Defendants rely
 11   on a handful of district court cases that allowed for recovery of eDiscovery expenses,
 12   (see Mem. of P. & A. in Supp. of Mot. at 12) (citing cases), and a California case
 13   that did the same. See Hooked Media Group Inc. v. Apple Inc., 55 Cal. App. 5th
 14   323, 353-54 (2020). Plaintiff relies on a recent Supreme Court case that disallowed
 15   recovery of eDiscovery expenses, see Rimini Street v. Oracle USA, Inc., ___ U.S.
 16   ___, 139 S.Ct. 873, 878 (2019), and district court cases following that decision, and
 17   argues the California case does not mandate recovery of these expenses in this case.
 18         Clearly, there is case law to support either side’s position here. This Court
 19   therefore relies on the burden of proof to resolve the dispute. As stated above,
 20   because eDiscovery costs are not specifically allowed under section 1033.5, and
 21   because Plaintiff objects to recovery of these expenses, Defendants bear the burden
 22   to show these expenses were “reasonably necessary to the conduct of the litigation
 23   rather than merely convenient or beneficial to its preparation[.]” Cal. Civ. P. Code
 24   § 1033.5(c)(2). Here, the only evidence submitted in support of the reasonable
 25   necessity of these expenses is Mr. Brahma’s Declaration, in which he offers a
 26   conclusory assertion that these costs “were reasonably necessary to the conduct of
 27   this litigation.” (Brahma Decl. ¶38.) That assertion does not satisfy Defendants’
 28   burden of proof. Lightbourne v. Printroom Inc., No. SACV13876JLSRNBX, 2015

                                               –4–                     17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 224 Filed 05/27/21 PageID.5771 Page 5 of 7




  1   WL 12732457, at *10 (C.D. Cal. Dec. 10, 2015) (“Stating in a conclusory fashion
  2   that electronic discovery services are necessary does not satisfy CBSI's burden of
  3   proof and persuasion as to this cost.”). Thus, the Court denies Defendants’ request
  4   to recover these expenses.
  5         The next category of expenses are court reporter fees in the amount of
  6   $3,142.40. Plaintiff does not object to these expenses, and they are recoverable
  7   under section 1033.5(a)(11). Accordingly, the Court grants Defendants’ request to
  8   recover these expenses.
  9         The next item of expense is $5,725.00, which is the amount Defendants paid
 10   to depose Plaintiff’s expert witnesses. Defendants fail to cite any provision of
 11   section 1033.5 that allows for the recovery of expert witness fees. Instead, they
 12   appear to be relying on the Court’s discretion to award expenses under section
 13   1033.5(c)(4). Defendants ignore, however, section 1033.5(b)(1), which specifically
 14   states expert fees are not recoverable as costs “except when expressly authorized by
 15   law[.]” Cal. Civ. P. Code § 1033.5(b)(1). Here, Defendants have not shown these
 16   fees are otherwise allowable by law, and thus, the Court denies Defendants’ request
 17   to recover these fees.
 18         Next, Defendants request $650.95 in courier fees, again subject to the Court’s
 19   discretion. Plaintiff does not object to these fees, but Defendants have not shown
 20   they were reasonably necessary to the conduct of the litigation. Accordingly, the
 21   Court declines to award these fees.
 22         The next item of expense is $7,600.90 in video-related deposition costs.
 23   Plaintiff does not object to these fees, and they are recoverable under section
 24   1033.5(a)(3)(A). Accordingly, the Court awards Defendants’ these expenses.
 25         The final item of expense is $224,641.86 in fees Defendants paid to their
 26   experts. Defendants request that the Court exercise its inherent power to award these
 27   fees because Plaintiff’s claims against Defendants were baseless.            Obviously,
 28

                                               –5–                     17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 224 Filed 05/27/21 PageID.5772 Page 6 of 7




  1   Plaintiff disagrees with that assertion, and objects to Defendants’ request for
  2   recovery of these fees.
  3         The parties spend a considerable portion of their briefs arguing about the
  4   merits of Plaintiff’s claims, but the Court declines to wade into the deep end of that
  5   discussion. Suffice it to say that although Defendants prevailed on appeal in this
  6   case, this Court does not believe Plaintiff’s claims were baseless. The broader
  7   litigation between the parties also does not support a finding that Plaintiff’s claims
  8   in this case were baseless. Although Judge Benitez awarded Defendants fees under
  9   35 U.S.C. § 285 in Flowrider Surf Ltd. v. Pacific Surf Designs, Inc., Case No.
 10   15cv1879 BEN(BLM), (see Case No. 15cv1879, ECF No. 308), he also declined to
 11   find that Plaintiff or its counsel acted in bad faith in that case. Judge Benitez also
 12   recently denied Defendants’ motion for an exceptional case finding in Whitewater
 13   West Industries, Ltd. v. Pacific Surf Designs, Inc., Case No. 17cv1118 BEN(BLM).
 14   (See Case No. 17cv1118, ECF No. 383.) Given this Court’s familiarity with the
 15   facts and parties in this case, and Judge Benitez’s rulings in the other cases, this
 16   Court declines to find that Plaintiff’s claims in this case were baseless such that
 17   Defendants are entitled to recover their expert witness fees. Accordingly, that
 18   request is denied.
 19         In light of the above, the Court grants in part and denies in part Defendants’
 20   motion for fees and related nontaxable expenses. Specifically, the Court grants
 21   Defendants’ request for attorneys fees in the amount of $1,200,302.12, for travel
 22   expenses in the amount of $18,135.67, for copy costs and trial technology and
 23   support in the amount of $36,848.13, for court reporter fees in the amount of
 24   $3,142.40, and for video-related deposition costs in the amount of $7,600.90, for a
 25   ///
 26   ///
 27   ///
 28   ///

                                               –6–                     17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 224 Filed 05/27/21 PageID.5773 Page 7 of 7




  1   total recovery in the amount of $1,266,029.22. Defendants’ request for eDiscovery
  2   expenses, courier costs and expert fees is denied.
  3         IT IS SO ORDERED.
  4   Dated: May 27, 2021
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               –7–                  17-cv-00501 DMS (NLS)
